EXHIBIT 10.7

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “License Agreement”) is made as of the 1st day of
May, 2000, by and between PULITZER INC., a Delaware corporation (“Licensor”),
and ST. LOUIS POST-DISPATCH LLC, a Delaware limited liability company
(“Licensee”).

 

WHEREAS, Licensor, Pulitzer Technologies, Inc., a Delaware corporation (“PTI”),
The Herald Company, Inc., a New York corporation (“Herald”), and Licensee have
entered into a Joint Venture Agreement, dated as of May 1, 2000 (the “Joint
Venture Agreement”), pursuant to which Pulitzer, PTI and Herald have agreed to
contribute to Licensee their respective interests in certain assets and
liabilities relating to the St. Louis Post-Dispatch in exchange for equity
interests in Licensee; and

 

WHEREAS, the Joint Venture Agreement provides that Licensor shall grant to
Licensee a license as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties agree as follows:

 

1. Grant of License. Licensor hereby grants Licensee a royalty-free license and
right (which license and right shall be exclusive against all persons and
entities, except for Licensor and its Affiliates, as that term is defined in the
Joint Venture Agreement), to use (A)(i) the whole or any part of the name, title
and masthead of the St. Louis Post-Dispatch, together with (ii) the phrase
“Founded By Joseph Pulitzer, December 12, 1878” in the manner set forth in
Exhibit A hereto, (iii) the names “Joseph Pulitzer”, “Joseph Pulitzer”, “Joseph
Pulitzer” and “Michael E. Pulitzer” in the manner set forth in Exhibit B hereto
and (iv) the statement of the platform of the Post-Dispatch, but only together
with the bust of Joseph Pulitzer, the phrase “The Post-Dispatch Platform” and
the phrase “Joseph Pulitzer, April 10, 1907” in the manner set forth in Exhibit
C hereto; (B) all intangible rights and privileges of whatever kind belonging or
incidental to the foregoing, including any and all copyrights and trademarks
relating thereto and (C) any and all copyrights in the issues of the St. Louis
Post-Dispatch published before, on or after the date hereof and the right to
reprint all or any part thereof (collectively, the “Names and Other Rights”).



--------------------------------------------------------------------------------

2. Term. The term of this License shall remain in effect for so long as and only
for so long as Licensee is in existence and actively conducting the various
activities of the St. Louis Post-Dispatch.

 

3. Subsequent Event. If Licensor shall assign its Interest (as defined in the
Operating Agreement) to Herald or its permitted successor or assignee pursuant
to Section 1(a) of the Indemnity Agreement of even date herewith between
Licensor and Herald, Licensor shall simultaneously assign all its right, title
and interest in and to the Names and Other Rights to Herald or its permitted
successor or assignee.

 

4. Control by Licensor. Licensor shall maintain quality control of the manner in
which the Names and Other Rights are used by Licensee. To assure Licensee’s
compliance with this Agreement, Licensee shall (i) provide Licensor, from time
to time but not less than annually, with such samples of Licensee’s use of the
Names and Other Rights as Licensor shall request and (ii) promptly comply with
any changes in its manner of use of the Names and Other Rights as Licensor, in
writing, shall request consistent with the terms and provisions hereof.

 

5. Maintenance and Renewal. Licensor shall be responsible for, and Licensee
shall cooperate with and assist Licensor in, maintaining and renewing all
copyright and trademark protection and registration of the Names and Other
Rights.

 

6. Default. If, for a period of six consecutive months, Licensee fails to use
the Names and Other Rights in conducting the various activities of the St. Louis
Post-Dispatch, or if Licensee becomes insolvent, or if Licensee initiates
proceedings in any court under any bankruptcy, reorganization or similar law or
for the appointment of a trustee or receiver of Licensee’s property, or if
Licensee is adjudicated a bankrupt or debtor under any bankruptcy,
reorganization or similar law, or if there shall be a default in the performance
of any agreement herein contained on the part of Licensee and such default
remains uncured for more than 180 days after written notice of such default is
given by Licensor, this License Agreement (if Licensor so elects by written
notice to Licensee) shall immediately thereupon become null and void, and
Licensee shall have no further right to use of the Names and Other Rights.

 

7. Assignment and Sublicense. Licensee shall not, without Licensor’s prior
written consent, directly or indirectly, assign or sublicense its rights
hereunder.

 

8. Indemnification. Licensor agrees to indemnify and hold Licensee and its
officers, agents and employees harmless from and against any and all claims,
actions, liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees, arising out of any claim that Licensor did not have the right
and power to enter into and perform this License Agreement and to license the
Names and Other Rights to Licensee as provided in this License Agreement without
infringing the rights of any third party. Licensee shall notify Licensor
promptly of any adverse use or infringement of the use of the Names and Other
Rights by any third parties and assist Licensor in all reasonable ways in the
protection thereof. Subject to the first sentence of this Section 7, Licensor
shall not be liable to Licensee for any loss or liability suffered by Licensee
by reason of Licensee’s use of the Names and Other Rights or by reason of any
infringement thereof by any third parties unless caused by Licensor.

 

-2-



--------------------------------------------------------------------------------

9. Waivers. No assent, express or implied, by either party hereto, to any breach
of any of the other party’s covenants or agreements shall be deemed or taken to
be a waiver of any succeeding breach of the same covenant or agreement.

 

10. Notices. All communications and notices between the parties hereto shall be
in writing and given as provided in the Joint Venture Agreement and addressed as
specified therein.

 

11. Law Governing. This License Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York, without
giving effect to the conflicts of laws principles thereof.

 

12. Counterparts. This License Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement, and any party hereto may execute this License
Agreement by signing one or more counterparts hereof.

 

[The remainder of this page is intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement as
of the day and year first above written.

 

PULITZER INC.

By:       /s/    RONALD H. RIDGWAY            

Name:

  Ronald H. Ridgway    

Title:

  Senior Vice President - Finance

 

ST. LOUIS POST-DISPATCH LLC

By:       /s/    ROBIN L. SPEARS            

Name:

  Robin L. Spears    

Title:

  Vice President - Finance



--------------------------------------------------------------------------------

EXHIBIT A

 

FOUNDED BY JOSEPH PULITZER, DECEMBER 12, 1878

 

ST. LOUIS POST-DISPATCH

 

JOSEPH PULITZER   ROBERT C. WOODWORTH EDITOR & PUBLISHER   PRESIDENT & CEO
1878-1911     JOSEPH PULITZER   TERRANCE C.Z. EGGER EDITOR & PUBLISHER  
PUBLISHER 1912-1955         MATTHEW G. KRANER     GENERAL MANAGER JOSEPH
PULITZER   RICHARD K. WEIL, EDITOR & PUBLISHER   JR. EXECUTIVE EDITOR 1955-1986
    CHAIRMAN 1979-1993   ARNIE ROBBINS     MANAGING EDITOR MICHAEL E. PULITZER  
CHRISTINE A. BERTELSON CHAIRMAN & CEO   EDITORIAL PAGE EDITOR 1993-1999    
CHAIRMAN 1999-   VIRGIL TIPTON DEPUTY EDITOR



--------------------------------------------------------------------------------

EXHIBIT B

 

FOUNDED BY JOSEPH PULITZER, DECEMBER 12, 1878

 

ST. LOUIS POST-DISPATCH

 

JOSEPH PULITZER   ROBERT C. WOODWORTH EDITOR & PUBLISHER   PRESIDENT & CEO
1878-1911     JOSEPH PULITZER   TERRANCE C.Z. EGGER, EDITOR & PUBLISHER  
PUBLISHER 1912-1955   MATTHEW G. KRANER,     GENERAL MANAGER JOSEPH PULITZER,  
  EDITOR & PUBLISHER   RICHARD K. WEIL, 1955-1986   JR., EXECUTIVE EDITOR
CHAIRMAN 1979-1993   ARNIE ROBBINS,     MANAGING EDITOR MICHAEL E. PULITZER,  
CHRISTINE A. BERTELSON CHAIRMAN & CEO   EDITORIAL PAGE EDITOR 1993-1998    
CHAIRMAN 1999 -   VIRGIL TIPTON, DEPUTY EDITOR



--------------------------------------------------------------------------------

EXHIBIT C

 

I KNOW THAT MY RETIREMENT WILL MAKE NO DIFFERENCE IN ITS CARDINAL PRINCIPLES.
THAT IT WILL ALWAYS FIGHT FOR PROGRESS AND REFORM, NEVER TOLERATE INJUSTICE OR
CORRUPTION, ALWAYS FIGHT [PICTURE]DEMAGOGUES OF ALL PARTIES, NEVER BELONG TO ANY
PARTY, ALWAYS OPPOSE PRIVILEGED CLASSES AND PUBLIC PLUNDERERS, NEVER LACK
SYMPATHY WITH THE POOR, ALWAYS REMAIN DEVOTED TO THE PUBLIC WELFARE, NEVER BE
SATISFIED WITH MERELY PRINTING NEWS, ALWAYS BE DRASTICALLY INDEPENDENT, NEVER BE
AFRAID TO ATTACK WRONG, WHETHER BY PREDATORY PLUTOCRACY OR PREDATORY POVERTY.

 

THE POST-DISPATCH PLATFORM    JOSEPH PULITZER, APRIL 10, 1907